



Exhibit 10.5






fivestarletterheada01.jpg [fivestarletterheada01.jpg]
    


December 11, 2018
Bruce J. Mackey, Jr.
175 Locksley Rd.
Lynnfield, Massachusetts, 01940




Dear Bruce:
You, Five Star Senior Living Inc. (“FVE”) and The RMR Group LLC (“RMR”) are
entering into this letter agreement (this “Agreement”) to confirm the terms and
conditions of your separation from FVE and RMR on December 31, 2019 or such
earlier date you elect as provided below (the “Separation Date”).
I.TRANSITION PERIOD AND SEPARATION
A.Resignation from FVE. You will continue to serve as the President and Chief
Executive Officer of FVE until December 31, 2018 as of which date you will
resign as President and Chief Executive Officer of FVE and any other officer or
director positions you hold within FVE, and any positions you hold with third
parties on behalf of FVE. You will continue to serve as an employee of FVE until
the Separation Date in order to transition your duties and responsibilities to
your successor(s).
B.Resignation from RMR. You will continue to serve as an Executive Vice
President of RMR until December 31, 2018 as of which date you will resign as an
Executive Vice President of RMR and any other officer or director positions you
hold within RMR and any of its managed and affiliated companies (collectively,
the “RMR Companies”). You will continue to serve as an employee of RMR until the
Separation Date in order to transition your duties and responsibilities to your
successor(s).
C.Payments and Benefits until December 31, 2018. Until December 31, 2018, you
will continue to receive your same cash salary compensation and benefits as you
currently receive. You received a $150,000 bonus payment from RMR in September
and no additional bonus payment shall be paid to you by RMR. You understand and
agree that you will not receive any additional share grants from FVE in December
2018.
D.Transition Period. From January 1, 2019 until the Separation Date, you will
work towards the orderly transition of your responsibilities, use all reasonable
efforts to assist in training your successor(s) and assist FVE’s and RMR’s
internal and external partners with the transition as requested by FVE and RMR
executives. Notwithstanding your resignation of all officer and director
positions, you agree to fulfill your duties as a responsible party or identified
officer for all FVE licenses until a





--------------------------------------------------------------------------------





replacement is installed and to cooperate with FVE’s efforts to remove you from
such licenses. It is understood that you may not come into the office every day
or even regularly during this transition period. You may elect to accelerate the
Separation Date from December 31, 2019 to any date after January 1, 2019 by
giving 10 business days prior written notice to FVE and RMR. The Separation Date
will be automatically accelerated if you obtain other full-time employment.
E.Payments and Benefits during the Transition Period. From January 1, 2019 until
December 31, 2019, you will receive transition payments at the rate of $10,000
per month. These transition payments will be paid 80% by FVE and 20% by RMR.
Subject to any contribution required by you consistent with past practices, FVE
will also maintain and provide your current insurance and employee benefits
until the Separation Date, except that you will not accrue any vacation time.
F.Payments and Benefits on December 31, 2018 and the Separation Date. On
December 31, 2018, FVE and RMR will pay any unpaid wages for the period through
December 31, 2018, and FVE will pay you for any unused vacation time as of such
date (it being acknowledged that you have no accrued and unpaid RMR vacation
time), all subject to all usual and applicable taxes and deductions. Your health
insurance on FVE’s group plan will terminate on the Separation Date. To continue
any health insurance beyond the Separation Date, you must complete a
continuation of coverage (COBRA) election form and make timely payments for
coverage. Information regarding COBRA will be mailed to you. Any group life and
disability insurance on our group plan will also terminate on the Separation
Date. Your participation in FVE’s and/or RMR’s 401(k) plans will terminate on
the Separation Date.
G.Release Benefits. Provided you sign and do not revoke this Agreement and the
Waiver and Release of Claims attached as Exhibit A and you satisfactorily
perform your transition responsibilities, you will receive the following
additional payments and benefits:
(1)2018 Cash Payment. You will receive a cash payment from FVE in the amount of
$600,000 (less applicable taxes and deductions) upon the expiration of the
revocation period set forth in Section XIV below.
(2)Additional Cash Payments. You will receive release payments in the total
amount of $550,000, less applicable taxes and deductions, payable in four equal
installments on each of March 31, 2019, June 30, 2019, September 30, 2019, and
December 31, 2019. These release payments will be paid 80% by FVE and 20% by
RMR.
(3)Outplacement Benefits. FVE and RMR will pay for outplacement services to be
provided to you by Essex Partners. These services will be paid 80% by FVE and
20% by RMR.
(4)FVE Share Grants.
a.All of your existing FVE share grants will continue to vest under the existing
vesting schedule (as set forth in your Restricted Share Agreements) through the
Separation Date. Upon the Separation Date, all of your existing FVE share grants
will vest (which vesting includes the lifting of any restrictions) immediately
in full and you will be permitted to settle any resulting tax liability with
vesting shares, commonly referred to as “net share settlement.” FVE will
cooperate with you in removing any restrictive legends from your vested FVE
shares.
b.You are required to own all FVE shares through the Separation Date. You agree
with FVE that, as long as you own shares in FVE, your shares shall be voted at
any meeting of the shareholders of FVE or in connection with any consent
solicitation or other action by shareholders in





--------------------------------------------------------------------------------





favor of all nominees for director and all proposals recommended by the Board of
Directors in the proxy statement for such meeting or materials for such written
consent or other action. If your shares are not voted in accordance with this
covenant and such failure continues after notice, you agree to pay liquidated
damages to FVE in an amount equal to the market value of the shares not so voted
and, in addition, your Separation Date will be automatically accelerated and you
will forfeit all rights to any unpaid cash payments set forth in Section I.G(2)
above. For the avoidance of doubt, this provision is for the benefit of FVE and
is not an agreement with RMR.
c.You understand and agree that, although the FVE Code of Business Conduct and
Ethics will no longer apply to you after the Separation Date, you are subject to
all laws and regulations with respect to all of your shares in FVE, including,
but not limited to, those applicable to the purchase or sale of securities while
in possession of material, non-public information concerning FVE.
(5)RMR and RMR Company Share Grants.
a.Prior to the Separation Date, RMR will recommend to the Boards of Directors
and Boards of Trustees of The RMR Group Inc., Government Properties Income
Trust, and Select Income REIT (or, following their proposed merger, Office
Properties Income Trust), Hospitality Properties Trust, Senior Housing
Properties Trust, Industrial Logistics Properties Trust, TravelCenters of
America LLC, and Tremont Mortgage Trust (together, the “RMR Public Companies”)
that all of your existing share grants, which are identified in Exhibit B, vest
(which vesting includes the lifting of any restrictions) immediately in full
upon the Separation Date and that you be permitted to settle any resulting tax
liability with vesting shares, commonly referred to as “net share settlement,”
on a company-by-company basis. RMR will cooperate with you in removing any
restrictive legends from your vested shares in the RMR Public Companies.
b.You agree for the benefit of the applicable RMR Public Company that, as long
as you own the shares referenced above in 5(a) in the RMR Public Companies, your
shares shall be voted at any meeting of the shareholders of the RMR Public
Companies or in connection with any consent solicitation or other action by
shareholders in favor of all nominees for director and all proposals recommended
by the Board of Directors or Trustees in the proxy statement for such meeting or
materials for such written consent or other action. This obligation does not
apply to your estate. If your shares are not voted in accordance with this
covenant and such failure continues after notice, you agree to pay liquidated
damages to the applicable RMR Public Company in an amount equal to the market
value of the shares not so voted. For the avoidance of doubt, this provision is
for the benefit of each RMR Public Company only with respect to your shares in
such company and is not an agreement with RMR.
c.You understand and agree that, although the RMR Code of Business Conduct and
Ethics will no longer apply to you after the Separation Date, you are subject to
all laws and regulations with respect to all of your shares in the RMR Public
Companies, including, but not limited to, those applicable to the purchase or
sale of securities while in possession of material, non-public information
concerning the RMR Public Companies.
(6)Mobile Phone Number. At your request, FVE agrees to consent to and cooperate
with you in the transfer to you of the mobile phone number (No. (XXX) XXX-XXX),
and to pay for any costs associated with such transfer (except that you will be
responsible for the cost of replacement equipment and service). You agree to be
responsible for all cell phone payments for service after the Separation Date.





--------------------------------------------------------------------------------





II.
RELEASE

You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge FVE, RMR, The RMR Public Companies,
Sonesta International Hotels Corporation, RMR Real Estate Income Fund, RMR
Advisors LLC, Tremont Realty Advisors LLC, the RMR Office Fund LP and ABP Trust
and any other companies managed by RMR from time to time, and its and their
past, present and future officers, directors, trustees, employees,
representatives, shareholders, attorneys, agents, consultants, contractors,
successors, and affiliates - hereinafter referred to as the “Releasees” - or any
of them of and from any and all suits, claims, demands, interest, costs
(including attorneys’ fees and costs actually incurred), expenses, actions and
causes of action, rights, liabilities, obligations, promises, agreements,
controversies, losses and debts of any nature whatsoever which you, your heirs,
executors, legal representatives, successors and assigns, individually and/or in
their beneficial capacity, now have, own or hold, or at any time heretofore ever
had, owned or held, or could have owned or held, whether known or unknown,
suspected or unsuspected, from the beginning of the world to the date of
execution of this Agreement including, without limitation, any claims arising in
law or equity in a court, administrative, arbitration, or other tribunal of any
state or country arising out of or in connection with your employment by FVE
and/or RMR; any claims against the Releasees based on statute, regulation,
ordinance, contract, or tort; any claims against the Releasees relating to
wages, compensation, benefits, retaliation, negligence, or wrongful discharge;
any claims arising under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, as amended, the Older Workers’ Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Separation Income Security Act, as
amended, the Americans with Disabilities Act of 1990 (“ADA”), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, the
Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits. Notwithstanding the
foregoing, this general release does not include, and you expressly retain any
and all rights: 1) to enforce the terms of this Agreement; 2) under applicable
equity agreements and as a shareholder of Releasees; 3) you may have for defense
and indemnification under common law, FVE and RMR company bylaws, contract, and
any applicable insurance policy that would provide you with defense and/or
indemnity for claims asserted against you based on your conduct as an employee,
officer or director of FVE and/or the RMR Companies; 4) under the terms of
welfare benefit plans in which you participated as an employee; and, 5) arising
after the date of your execution of this Agreement.
Nothing in this Agreement shall affect the EEOC’s rights and responsibilities to
enforce the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, the National Labor Relations Act or any
other applicable law, nor shall anything in this Agreement be construed





--------------------------------------------------------------------------------





as a basis for interfering with your protected right to file a timely charge
with, or participate in an investigation or proceeding conducted by, the EEOC,
the National Labor Relations Board (the “NLRB”), or any other state, federal or
local government entity; provided, however, if the EEOC, the NLRB, or any other
state, federal or local government entity commences an investigation on your
behalf, you specifically waive and release your right, if any, to recover any
monetary or other benefits of any sort whatsoever arising from any such
investigation or otherwise, nor will you seek or accept reinstatement to your
former position with FVE or RMR.
III.
TAX PROVISIONS

You agree that you shall be responsible and will pay your own tax obligations
and/or liabilities created under state or federal tax laws by this Agreement.
You further agree that you shall indemnify FVE, RMR and any of the RMR Companies
for any tax obligations and/or liabilities that may be imposed on them for your
failure to comply with this provision.
IV.
INTERNAL AND EXTERNAL ANNOUNCEMENTS AND LETTER OF REFERENCE

FVE and RMR will prepare internal and external announcements regarding your
separation, the timing and content of which shall be subject to your reasonable
approval. Provided you sign, return and do not revoke this Agreement, Mr. Adam
Portnoy will provide you with a letter of reference which shall be in form and
substance mutually acceptable to you and Mr. Portnoy.
V.
CONFIDENTIALITY

You agree that, unless otherwise agreed, on or before the Separation Date, you
will return to FVE and RMR all property of FVE and RMR including, but not
limited, to all documents, records, materials, software, equipment, personal
service devices, building keys or entry cards, and other physical property that
have come into your possession or been produced by you in connection with your
employment; provided, however, that you may keep the desktop computer, laptop,
printer, iPad, and mobile telephone issued to you by FVE.
In addition, you shall not at any time reveal to any person or entity, except to
employees of FVE or RMR who need to know such information for purposes of their
employment or as otherwise authorized by FVE or RMR in writing, any confidential
information of FVE, RMR, or any RMR Company, including, but not limited to
confidential information regarding (i) the marketing, business and financial
activities and/or strategies of FVE, RMR, or any RMR Company and their
respective affiliates, (ii) the costs, sources of supply, financial performance,
projects, plans, branding, acquisition or dispositions, proposals and strategic
plans of FVE, RMR, or any RMR Company and their respective affiliates, and
(iii) information and discussions concerning any past or present lawsuits,
arbitrations or other pending or threatened disputes in which FVE, RMR, or any
RMR Company or their respective affiliates is or was a party. For purposes of
this provision, “confidential information” does not include information that is
already a matter of public knowledge based on the conduct of a person or party
other than you, such as all public documents and filings in past or present
lawsuits or information that is in the public realm regarding arbitrations,
pending or threatened disputes.
Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited, to the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law. You do not need prior authorization
of





--------------------------------------------------------------------------------





FVE or RMR to make any such reports or disclosures and you are not required to
notify FVE or RMR that you have made such reports or disclosures.
VI.
NON-DISPARAGEMENT

You agree not to make harmful or disparaging remarks, written or oral,
concerning FVE or RMR, or any of the RMR Companies, or any of its or their
respective directors, officers, trustees, employees, agents or service
providers. FVE and RMR agree to instruct their executive officers not to make
any harmful or disparaging remarks, written or oral, concerning you. Nothing in
this provision shall prevent you, FVE or RMR from testifying truthfully in
connection with any litigation, arbitration or administrative proceeding when
compelled by subpoena, regulation or court order.
VII.
NON-SOLICITATION

You agree that for five (5) years following the Separation Date, you will not
directly or indirectly, without the prior written consent of FVE or RMR,
solicit, attempt to solicit, assist others to solicit, hire, or assist others to
hire for employment any person who is, or within the preceding six (6) months
was, an employee of FVE or RMR, or any RMR Company.
BREACH OF SECTIONS V, VI, OR VII
The parties agree that any breach of Sections V, VI, or VII of this Agreement
may cause irreparable damage to the non-breaching party and that, in the event
of such a breach or threatened breach, the non-breaching party shall have, in
addition to any and all remedies at law, the right to seek an injunction,
specific performance or other equitable relief to prevent the violation of any
obligations hereunder. The parties agree that, in the event that any provision
of Section V, VI, or VII shall be determined by any court of competent
jurisdiction or arbitration panel to be unenforceable, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
VIII.
CONSULTING AND COOPERATION

You agree to continue to conduct yourself in a professional manner and to
cooperate in an orderly transition of your responsibilities from the date hereof
until the Separation Date and that otherwise FVE and RMR may accelerate the
Separation Date. After the Separation Date, FVE and/or RMR may request
additional transitional services from you at a rate of $250 per hour, plus
reimbursement of any approved out-of-pocket expenses. Any such services shall be
deemed a consultancy and you shall perform such services as an independent
contractor, assuming all applicable tax obligations. You acknowledge that as an
independent contractor you will not be eligible for any benefits afforded
employees of FVE.
You further agree to cooperate with FVE and RMR, at reasonable times and places,
with respect to all matters arising during or related to your continuing or past
employment, including, without limitation, all formal or informal matters in
connection with any government investigation, internal investigation,
litigation, regulatory or other proceeding which may have arisen or which may
arise. FVE or RMR will endeavor to minimize any disruption to your future
employment obligations in scheduling interviews or calls. FVE or RMR will
reimburse you for all reasonable out-of-pocket expenses, including any travel
and accommodation expenses but excluding any lost time or opportunity. FVE or
RMR will provide appropriate legal representation for you in a manner reasonably
determined by FVE or RMR, and you remain free to retain your own attorney to
represent your personal interests at your own expense.





--------------------------------------------------------------------------------





IX.
INDEMNIFICATION

Any and all indemnification agreements you have from FVE, RMR and any RMR
Companies continue to provide for the respective parties’ rights and obligations
with respect to the matters set forth therein. Further, you will maintain any
rights you have to indemnification and defense under any bylaws or insurance
policies by FVE and RMR as well as any rights you have under the common law.
X.
NON-WAIVER

Any waiver by a party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision hereof.
XI.
NON-ADMISSION

The parties agree and acknowledge that the considerations exchanged herein do
not constitute and shall be not construed as constituting an admission of any
sort on the part of either party.
XII.
NON-USE IN SUBSEQUENT PROCEEDINGS

The parties agree that this Agreement may not be used as evidence in any
subsequent proceeding of any kind except one in which one of the parties alleges
a breach of the terms of this Agreement or the Waiver and Release of Claims or
one in which one of the parties elects to use this Agreement as a defense to any
claim.
XIII.
ADEA ACKNOWLEDGEMENT

You acknowledge that you have carefully read and fully understand this
Agreement. You acknowledge that you have not relied on any statement, written or
oral, which is not set forth in this Agreement. You further acknowledge that you
are hereby advised in writing to consult with an attorney prior to executing
this Agreement; that you are not waiving or releasing any rights or claims that
may arise after the date of execution of this Agreement; that you are releasing
claims under the Age Discrimination in Employment Act (ADEA); that you execute
this Agreement in exchange for monies in addition to those to which you are
already entitled; that FVE and RMR presented you with this Agreement on December
4, 2018; that FVE and RMR gave you a period of at least twenty-one (21) days
within which to consider this Agreement and a period of seven (7) days following
your execution of this Agreement to revoke your ADEA waiver as provided below;
that if you voluntarily execute this Agreement prior to the expiration of the
21st day, you will voluntarily waive the remainder of the 21 day consideration
period; that any changes to this Agreement by you once it has been presented to
you will not restart the 21 day consideration period; and you enter into this
Agreement knowingly, willingly and voluntarily in exchange for the release
payments and benefits. To receive the release payments and benefits provided in
this Agreement, this Agreement must be signed and returned to Eileen Kiley, at
RMR, Two Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458, or
at, if by email delivery, ekiley@rmrgroup.com, on or before December 31, 2018.
You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Agreement. Notice of revocation must be received in writing by
Eileen Kiley, at RMR, Two Newton Place, Suite 300, 255 Washington Street,
Newton, MA 02458, no later than the seventh day (excluding the date of
execution) following the execution of this Agreement. The ADEA release is not
effective or enforceable until expiration of the seven day period. However, the
ADEA release becomes fully effective, valid and irrevocable if it has not been
revoked within the seven day period immediately following your





--------------------------------------------------------------------------------





execution of this Agreement. The parties agree that if you exercise your right
to revoke this Agreement, then you are not entitled to any of the release
payments and benefits set forth herein. This Agreement shall become effective
eight (8) days after your execution if you have not revoked your signature as
herein provided.
XIV.
ENTIRE AGREEMENT

This Agreement, together with the Waiver and Release of Claims, constitutes the
entire agreement between the parties concerning the terms and conditions of your
separation of employment from FVE and RMR and supersedes all prior and
contemporaneous agreements, understandings, negotiations, and discussions,
whether oral or written, between the parties, except for any indemnification
agreements as noted above, any applicable equity agreements and the Mutual
Agreement to Resolve Disputes and Arbitrate Claims effective April 16, 2012, all
of which remain in full force and effect. You agree that FVE and RMR have not
made any warranties, representations, or promises to you regarding the meaning
or implication of any provision of this Agreement other than as stated herein.
XV.
No Oral Modification

Any amendments to this Agreement shall be in writing and signed by you and an
authorized representative of FVE and RMR.
XVI.
Severability

In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction or an arbitrator or arbitration panel to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.
XVII.
SECTION 409A

Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments. Notwithstanding anything to
the contrary in this Agreement, if at the time of your separation from service,
you are a “specified employee,” as defined below, any and all amounts payable
under this Agreement on account of such separation from service that would (but
for this provision) be payable within six (6) months following the date of
termination, will instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon your death and any
remaining installments following such date shall be made in accordance with the
original payment schedule; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by FVE and RMR in its
and their reasonable good faith discretion); or (B) other amounts or benefits
that are not subject to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, (“Section 409A”). For purposes of this Agreement, all
references to "termination of employment” and correlative phrases shall be
construed to require a "separation from service” (as defined in Section
1.409A-1(h) of the Treasury regulations after giving effect to the presumptions
contained therein), and the term "specified employee” means an individual
determined by FVE and RMR to be a specified employee under Treasury regulation
Section 1.409A-1(i).
XVIII.
Governing Law, JURISDICTION AND SUCCESSOR AND ASSIGNS

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts without reference to any conflict of law
principles, and shall be binding





--------------------------------------------------------------------------------





upon and inure to the benefit of you and your heirs, successors, and
beneficiaries, and RMR and FVE and its and their agents, affiliates,
representatives, successors, and assigns.
The parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with the Mutual Agreement to
Resolve Disputes and Arbitrate Claims, effective April 16, 2012.
XIX.
Voluntary Act

By signing this Agreement, you acknowledge and agree that you are doing so
knowingly and voluntarily in order to receive the payments and benefits provided
for herein. By signing this Agreement, you represent that you fully understand
your right to review all aspects of this Agreement, that you have carefully read
and fully understand all the provisions of this Agreement, that you had an
opportunity to ask questions and consult with an attorney of your choice before
signing this Agreement; and that you are freely, knowingly, and voluntarily
entering into this Agreement.
If you determine to accept this Agreement, understand it, and consent to it,
please sign in the space provided below and return a copy so signed to us.




Very truly yours,




/s/ Katherine E. Potter                
Katherine E. Potter,
Executive Vice President and General Counsel
 
AGREED:


THE RMR GROUP LLC


By: /s/ Eileen Kiley            
Eileen Kiley,
Senior Vice President and Chief Human Resources Officer




AGREED TO AND ACCEPTED:
/s/ Bruce J. Mackey, Jr.
Bruce J. Mackey, Jr.


Dated: December 11, 2018    

















--------------------------------------------------------------------------------





Exhibit A


Waiver and Release of Claims


You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge Five Star Senior Living Inc. (“FVE”),
The RMR Group Inc. and The RMR Group LLC (together, “RMR”), Government
Properties Income Trust, Hospitality Properties Trust, Select Income REIT,
Senior Housing Properties Trust, Tremont Mortgage Trust, Industrial Logistics
Properties Trust, TravelCenters of America LLC, Sonesta International Hotels
Corporation, RMR Real Estate Income Fund, RMR Advisors LLC, Tremont Realty
Advisors LLC, the RMR Office Fund LP and ABP Trust and any companies managed by
RMR from time to time, and its and their past, present and future officers,
directors, trustees, employees, representatives, shareholders, attorneys,
agents, consultants, contractors, successors, and affiliates - hereinafter
referred to as the “Releasees” - or any of them of and from any and all suits,
claims, demands, interest, costs (including attorneys’ fees and costs actually
incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising in law or equity in a court,
administrative, arbitration, or other tribunal of any state or country arising
out of or in connection with your employment by FVE and/or RMR; any claims
against the Releasees based on statute, regulation, ordinance, contract, or
tort; any claims against the Releasees relating to wages, compensation,
benefits, retaliation, negligence, or wrongful discharge; any claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Older Workers’ Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Separation Income Security Act, as
amended, the Americans with Disabilities Act of 1990 (“ADA”), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, the
Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits. Notwithstanding the
foregoing, this general release does not include, and you expressly retain any
and all rights: 1) to enforce the terms of this Agreement; 2) under applicable
equity agreements and as a shareholder of Releasees; 3) you may have for defense
and indemnification under common law, FVE and RMR company bylaws, contract, and
any applicable insurance policy that would provide you with defense and/or
indemnity for claims asserted against you based on your conduct as an employee,
officer or director of FVE and/or the RMR Companies; 4) under the terms of
welfare benefit plans in which you participated as an employee; and 5) arising
after the date of your execution of this Agreement.





--------------------------------------------------------------------------------







Nothing in this Waiver and Release of Claims shall affect the EEOC’s rights and
responsibilities to enforce the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the National Labor
Relations Act or any other applicable law, nor shall anything in this Waiver and
Release of Claims be construed as a basis for interfering with your protected
right to file a timely charge with, or participate in an investigation or
proceeding conducted by, the EEOC, the National Labor Relations Board (the
“NLRB”), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf, you specifically waive and
release your right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation or otherwise, nor will you
seek or accept reinstatement to your former position with FVE or RMR.


Nothing in this Waiver and Release of Claims prohibits you from reporting
possible violations of federal law or regulation to any government agency or
entity, including, but not limited to, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of applicable law. You do not
need prior authorization of FVE or RMR to make any such reports or disclosures
and you are not required to notify FVE or RMR that you have made such reports or
disclosures.


You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims. You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims. You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act (ADEA); that you
execute this Waiver and Release of Claims in exchange for monies in addition to
those to which you are already entitled; that FVE and RMR gave you a period of
at least twenty-one (21) days within which to consider this Waiver and Release
of Claims and a period of seven (7) days following your execution of this Waiver
and Release of Claims to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Waiver and Release of Claims prior to the expiration of
the 21st day, you will voluntarily waive the remainder of the 21 day
consideration period; that any changes to this Waiver and Release of Claims by
you once it has been presented to you will not restart the 21 day consideration
period; and you enter into this Waiver and Release of Claims knowingly,
willingly and voluntarily in exchange for the release payments and benefits. To
receive the release payments and benefits provided in the letter, dated December
11, 2018 (the “Letter Agreement”), this Waiver and Release of Claims must be
signed and returned to Eileen Kiley, at RMR, Two Newton Place, Suite 300, 255
Washington Street, Newton, MA 02458, or at, if by email delivery,
ekiley@rmrgroup.com, on, and not before, December 31, 2019. Nothing in this
Waiver and Release of Claims constitutes a waiver of any rights you have under
the Letter Agreement.


You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims. Notice of revocation must be
received in writing by Eileen Kiley, at RMR, Two Newton Place, Suite 300, 255
Washington Street, Newton, MA 02458, no later than the seventh day (excluding
the date of execution) following the execution of this Waiver and Release of
Claims. The ADEA release is not effective or enforceable until expiration of the
seven day period. However, the ADEA release becomes fully effective, valid and
irrevocable if it has not been revoked within the seven day period immediately
following your execution of this Waiver and Release of Claims. The parties agree
that if you exercise your right to revoke this Waiver and Release of Claims,
then you are not entitled to any of the release payments and benefits set forth
in Section I.G. of the Letter Agreement.





--------------------------------------------------------------------------------





This Waiver and Release of Claims shall become effective eight (8) days after
your execution if you have not revoked your signature as herein provided.
    
I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the benefits set forth in Section I.G. of the Letter
Agreement, to which I acknowledge I would not be entitled if I did not sign this
Waiver and Release of Claims. I intend that this Waiver and Release of Claims
become a binding agreement by and between me and RMR and FVE if I do not revoke
my acceptance within seven (7) days.




__________________________________
Bruce J. Mackey, Jr.




Dated: December 31, 2019







--------------------------------------------------------------------------------





EXHIBIT B
Mackey Unvested Share Schedule as of December 31, 2018
                
Company
 
Shares
 
 
 
RMR
 
7,200.0


SNH
 
8,800.0


HPT
 
3,160.0


FVE
 
102,000.0


TA
 
2,280.0


GOV
 
2,000.0


SIR
 
2,000.0


ILPT
 
800.0


Tremont
 
800.0








